Exhibit 3(i).2 ARTICLES OF INCORPORATION In compliance with Chapter 607, F.S. ARTICLE I - NAME The name of the corporation shall be: Integrated Freight Corporation ARTICLE II - PRINCIPAL OFFICE The principal place of business and mailing address is: Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 ARTICLE III - PURPOSE The purpose for which the corporation is organized is: To conduct any business for which a corporation may be lawfully organized in the State of Florida ARTICLE IV - SHARES The number of shares of stock is: Two Billion (2,000,000,000) shares of common stock, all of one class, $0.001 par value per share. ARTICLE V - INITIAL OFFICERS AND/OR DIRECTORS List name(s), address(es) and specific title(s): Name Position Address John Bagalay Director Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Paul A. Henley Director, President & Treasurer Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Henry Hoffman Director Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Steven E. Lusty Vice President Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Jackson L. Morris Secretary Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 T. Mark Morris Director Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Monte W. Smith Director Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 Craig White Director Suite 200, 6371 Business Boulevard, Sarasota,Florida34240 ARTICLE VI – INITIAL REGISTERED AGENT AND STREET ADDRESS The name and Florida street address (P.O. Box NOT acceptable) of the registered agent is: Paul A. Henley Suite 200, 6371 Business Boulevard Sarasota, Florida34240 ARTICLE VII-INCORPORATOR The name and address of the Incorporator is: Paul A. Henley Suite 200, 6371 Business Boulevard Sarasota, Florida34240 ***** Having been named as registered agent to accept service of process for the above stated corporation at the place designated in this certificate, I am familiar with and accept the appointment as registered agent and agree to act in this capacity Registered Agent: Incorporator: /s/Paul A. Henley /s/Paul A. Henley Paul A. Henley Paul A. Henley August 17, 2010 August 17, 2010
